Citation Nr: 1727985	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of fracture of cervical spine, C2-C3 (cervical spine disability).

2.  Entitlement to an increased (compensable) disability rating for residuals of left pelvis fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1959 to September 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2014, the Board remanded these matters for additional development.  Also at that time, the issues of entitlement to service connection for a left hip disability and entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) were remanded.  A February 2017 rating decision granted service connection for left hip osteoarthritis and granted entitlement to a TDIU.  As that is a full grant of the benefit sought with regard to each of those issues, they are no longer on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

In August 2014, the Board remanded the claims for the RO to schedule the Veteran for VA examinations to determine the current severity of the Veteran's service-connected cervical spine disability and left pelvis fracture residuals.  However, the Veteran was not provided with a VA examination for his left pelvis fracture residuals.  Accordingly, a remand is warranted to afford the Veteran with a VA examination to determine the current severity of his service-connected left pelvis fracture residuals.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).  

Additionally, in a June 2015 Post-Remand Brief, the Veteran, through his representative, asserted that his cervical spine disability had increased in severity since December 2015.  The Veteran was last afforded a VA examination of his cervical spine in April 2015.  Therefore, a more contemporaneous examination is warranted to assess the current nature and severity of the Veteran's cervical spine disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination, by a VA examiner with the appropriate expertise, to determine the current severity of his service-connected left pelvis fracture residuals.  The claims file and a copy of this remand must be provided to the VA examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner must describe current nature and severity of all manifestations of the Veteran's service-connected residuals of left pelvic fracture disability, including consideration of any arthritis, ankylosis, limitation of extension and flexion of the thigh, impairment of the thigh, flail joint of the hip, and impairment of the femur. The joint should also be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite undamaged joint.  In offering the above requested opinions, the examiner is advised to consider and address only the manifestations of the residuals of the left pelvic fracture disability, excluding consideration of all manifestations of the Veteran's service-connected left hip disability, as that is not currently on appeal.  

2.  Then, schedule the Veteran for a VA examination, by a VA examiner with the appropriate expertise, to determine the current severity of his service-connected cervical spine disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

(a)  The VA examiner should conduct range of motion testing of the Veteran's cervical spine, expressed in degrees in active motion, passive motion, weight-bearing, and nonweight-bearing.

(b)  The VA examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or in coordination associated with the cervical spine.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  In addition, the VA examiner should indicate whether, and to what extent, the Veteran experiences functional loss of his cervical spine due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the VA examiner should express any additional functional loss in terms of additional degrees of limited motion.

(c)  The VA examiner should set forth all neurological findings associated with the Veteran's service connected cervical spine disability.  In doing so, the VA examiner should identify, and comment on the frequency, extent and severity of the neurological disability with respect to each extremity.  All neurological manifestations should be described in detail.

3.  After ensuring compliance with the development requested above, readjudicate the claims.  The claims should include consideration of whether a separate rating for neurological manifestations is warranted.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for a response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




